DETAILED ACTION
This Office Action is in reply to Applicants response after non-final rejection received on September 13, 2022.  Claim(s) 1-5 and 8-21 is/are currently pending in the instant application.  The application is a continuation of U.S. patent application 16/072,421, now U.S. Patent 10,915,845.  The family claims priority to European application EP2017/051575 filed on January 26, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  The claims are not present in the disclosure.  The claims filed list 1-5 and 8-21.  The Examiner is treating claims 6 and 7 as canceled claims.  The numbers must be included in the claim set and the current claims should not be renumbered.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims1-21 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of controlling production equipment which is a process. (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 14 and process Claim 8.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
receiving process control data, wherein the process control data is representative of operating instructions to control the production equipment to process a plurality of physical items and their respective components; 
processing a first set of physical items, during a first operating time interval, based on the process control data; determining a total risk value for each physical item of the first set of physical items based on partial risk values associated with respective components; 
determining a subset of physical items from the first set of physical items, and wherein each physical item within the subset of physical items has a total risk value lower than a predefined risk threshold value; and processing the subset of physical items, during a second operating time interval, based on the process control data.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving control data, processing items, determining total risk, determining a subset with a lower risk, and processing the subset recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The data stored on a memory, and executed by a processor Claim 14 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer readable medium, storing computer readable instructions that, when executed by a processor in Claim 8 appears to be just software.  Claims 8 and 14 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Receiving control data, processing items, determining total risk, determining a subset with a lower risk, and processing the subset recites concept performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The data stored on a memory, and executed by a processor Claim 14 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer readable medium, storing computer readable instructions that, when executed by a processor in Claim 8 appears to be just software.  Claims 8 and 14 are also abstract for similar reasons.

This judicial exception is not integrated into a practical application. In particular, the claims only recite computer implemented [in preamble.  No computer hardware in body of claim] (Claim1) non-transitory computer readable medium, storing computer readable instructions that, when executed by a processor (claim 8) and/or data stored on a memory, and executed by a processor (Claim 14). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 14 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0172] about implantation using general purpose or special purpose computing devices [it may be implemented as a standard server 920, or multiple times in a group of such servers. It may also be implemented as part of a rack server system 924. In addition, it may be implemented in a personal computer such as a laptop computer 922.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-13, and 15-21 further define the abstract idea that is present in their respective independent claims 1, 8, and 14 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-13, and 15-21 are directed to an abstract idea.  Thus, the claims 1-21 are not patent-eligible.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-10, 14, 15, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,915,845 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention.

Claim 1 can be drawn to claim 10 of U.S. Patent 10,915,845, specifically; 
obtaining, from a data provisioning module, process control data for operating the production equipment wherein the process control data relates to operating instructions configured to control the production equipment to automatically process one or more physical items and their respective components; 
obtaining at least one of: an IPL object from an IP database or an object from a non-IP database; 
determining partial risk values associated with the components based on at least one: IPL object or object; 
determining for each item a total risk value based on the partial risk values associated with the respective components; 
initiating execution of the operating instructions for processing a particular item having the lowest total risk value of the determined total risk values during a first operating time interval; 
detecting a change in the determined total risk values based on a change in at least one of: the IPL object or the object; 
if the change in the determined total risk values results in an alternative item having the lowest total risk value, or if the change of the total risk value associated with the particular item exceeds a predefined threshold value, initiating termination of the execution of the operating instructions for processing the particular item; and 
if the change in the determined total risk values results in the alternative item having the lowest total risk value, initiating execution of the operating instructions for processing the alternative item during a second operating time interval.

	Claim 2 can be drawn to claim 12 of U.S. Patent 10,915,845.
	Claim 3 can be drawn to claim 10 of U.S. Patent 10,915,845.

Claim 8 can be drawn to claim 10 and 15 of U.S. Patent 10,915,845, specifically; 
obtaining, from a data provisioning module, process control data for operating the production equipment wherein the process control data relates to operating instructions configured to control the production equipment to automatically process one or more physical items and their respective components; 
obtaining at least one of: an IPL object from an IP database or an object from a non-IP database; 
determining partial risk values associated with the components based on at least one: IPL object or object; 
determining for each item a total risk value based on the partial risk values associated with the respective components; 
initiating execution of the operating instructions for processing a particular item having the lowest total risk value of the determined total risk values during a first operating time interval; 
detecting a change in the determined total risk values based on a change in at least one of: the IPL object or the object; 
if the change in the determined total risk values results in an alternative item having the lowest total risk value, or if the change of the total risk value associated with the particular item exceeds a predefined threshold value, initiating termination of the execution of the operating instructions for processing the particular item; and 
if the change in the determined total risk values results in the alternative item having the lowest total risk value, initiating execution of the operating instructions for processing the alternative item during a second operating time interval.
A computer program product for controlling a process performed by production equipment, comprising instructions that when loaded into a memory of a control system and being executed by at least one processor of the control system cause the control system to perform the method steps according to claim 10.

	Claim 9 can be drawn to claim 12 of U.S. Patent 10,915,845.
	Claim 10 can be drawn to claim 10 of U.S. Patent 10,915,845.
	
Claim 14 can be drawn to claims 10 and 15 of U.S. Patent 10,915,845, specifically; A control system for controlling a process performed by production equipment, comprising: a first interface configured to obtain, from a data provisioning module, process control data for operating the production equipment wherein the process control data relates to operating instructions configured to control the production equipment to automatically process one or more physical items and their respective components; 
a risk evaluator module configured to: receive at least one of: an IPL object from an IP database or an object from a non-IP database; 
determine partial risk values associated with the components based on at least one: IPL object or object; 
determine for each item a total risk value based on the partial risk values associated with the respective components; and 
detect a change in the determined total risk values based on a change in at least one of: the IPL object or the object; a control unit configured to: 
automatically initiate, via a second interface, execution of the operating instructions for processing a particular item having the lowest total risk value of the determined total risk values during a first operating time interval; 
automatically initiate termination of the execution of the operating instructions for processing the particular item if the change in the determined total risk values results in an alternative item having the lowest total risk value, or if the change of the total risk value associated with the particular item exceeds a predefined threshold value; and 
automatically initiate, via the second interface, execution of the operating instructions for processing the alternative item during a second operating time interval if the change in the determined total risk values results in the alternative item having the lowest total risk value.
A computer program product for controlling a process performed by production equipment, comprising instructions that when loaded into a memory of a control system and being executed by at least one processor of the control system cause the control system to perform the method steps according to claim 10.

	Claim 15 can be drawn to claim 12 of U.S. Patent 10,915,845.
	Claim 21 can be drawn to claim 10 of U.S. Patent 10,915,845.

Claims 4, 5, 11-13, and 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,915, 845 B2 in view of the disclosure of the cited patent.  Although the claims limitations are not part of the patent claim set the disclosure makes clear that it is the same invention. 

	Claims 4 and 11 can be drawn to col. 41, Embodiment 38 of U.S. Patent 10,915,845.
	Claims 5 and 12 can be drawn to col. 41, Embodiment 39 of U.S. Patent 10,915,845.
	Claim 13 can be drawn to col. 2, lines 18-22 of U.S. Patent 10,915,845.
	Claim 16 can be drawn to col. 9, lines 48-56 of U.S. Patent 10,915,845.
	Claim 17 can be drawn to col. 9, lines 60-61 of U.S. Patent 10,915,845.
	Claim 18 can be drawn to cols.9-10, lines 63-13 of U.S. Patent 10,915,845.
	Claim 19 can be drawn to col. 10, lines 26-40 of U.S. Patent 10,915,845.
	Claim 20 can be drawn to col. 13, lines 46-58 of U.S. Patent 10,915,845.

Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.  The arguments (remarks page 7) begin with the objection to claims 6 and 7.  The Applicant has amended and added claims 6 and 7.  The objection is withdrawn at this time. 

The arguments continue with the rejection under 35 U.S.C. § 101.  The Applicants assert that the amendment to the claims make the claims patentable.  
The Examiner does not agree with the arguments.  The amendments do not make the claims eligible under 35 U.S.C. § 101.  The claim is simply using data to product one or more items and calculate the risk value associated with the one or more items.  Simply receiving and transmitting process control data and calculating risk by a computer does not successfully integrate the abstract idea into a practical application because the computer is being used as a tool to perform the otherwise abstract idea.  

The Applicants have not addressed the rejection under obviousness-type double patenting at this time.  The rejection of the claims still stands. 

In summary, the Applicants amendments and arguments are not persuasive.   The rejection of the claims under 35 U.S.C. § 101 and obviousness-type double patenting still stand.  The claims are not in condition for allowance as alleged by the Applicant. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        November 23, 2022.